Exhibit 10.29

RESOLUTION AGREEMENT

This Resolution Agreement (this “Agreement”) is entered into as of October 3,
2006 (the “Execution Date”) by and between (i) Alcatel Teletas Telekomunikasyon
Endustri A.S., a company duly existing pursuant to the laws of Turkey, having
its head offices at 1. Esensehir, Ataturk cad. No:4 Y.Dudullu Istanbul
(“Alcatel”) and (ii) Avici Systems Inc., a corporation duly existing pursuant to
the laws of the State of Delaware with offices at 101 Billerica Avenue, North
Billerica, MA 01862 (“Avici”) (each of Avici and Alcatel a “Party” and
collectively, the “Parties”). The effective date of this Agreement (the
“Effective Date”) shall be the Payment Date (as defined below).

Avici and Alcatel are parties to the Supply Agreement executed by Alcatel on
October 10, 2005 and by Avici on October 25, 2005 (the Supply Agreement,
together with all Annexes and other attachments, exhibits and schedules thereto
and purchase orders thereunder, all as amended, the “Supply Agreement”). The
Supply Agreement was entered into in connection with the IP/MPLS Backbone
Contract between Alcatel and Customer (the IP/MPLS Backbone Contract, together
with all annexes, attachments, exhibits and schedules thereto, all as amended,
the “Prime Contract”). Capitalized terms used in this Agreement and not
otherwise defined in this Agreement shall have the respective meanings specified
in the Supply Agreement.

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt of which is hereby acknowledged, Avici
and Alcatel agree as follows:

1. Credits and Payments. In consideration of the termination of the Supply
Agreement and the release provided herein and the other agreements of Alcatel
under this Agreement, Avici shall (i) within five business days after the
Execution Date pay to Alcatel by wire transfer in accordance with the wire
instructions specified on Exhibit A the First Payment Amount specified on
Exhibit A (the date on which such payment is credited to Alcatel’s bank shall be
referred to as the “Payment Date”, it being agreed that Avici shall initiate
such wire transfer within five business days of the Execution Date but cannot
guarantee that such wire will be credited to Alcatel’s bank within such five
business days), and (ii) on the Effective Date reverse and write-off all
accounts receivable owed by Alcatel to Avici as of the Effective Date. If (and
only if) Alcatel causes the Required Items (as defined below) to be returned to
and received by Avici on or before the thirtieth (30th) day after the End Date
(as defined below) in accordance with Sections 3 and 4 and Exhibit B of this
Agreement, Avici shall pay to Alcatel by wire transfer in accordance with the
wire instructions specified on Exhibit A an additional amount equal to the
Second Payment Amount specified on Exhibit A within fifteen business days after
Avici receives the Required Items (the date on which the Second Payment Amount
is credited to Alcatel’s bank shall be the “Final Payment Date”). The “Required
Items” means the Delivered Equipment (excluding any ancillary components of the
Delivered Equipment that cannot be returned in accordance with Exhibit B
provided that the aggregate original invoice price of such components not
returned in accordance with Exhibit B does not exceed 5% of the total original
invoice price of the Delivered Equipment), the Returned Licensed Materials
(except to the extent any Returned Licensed Materials are permitted by
Section 4(a) to be destroyed and are actually destroyed) and the Licensed
Materials Certification (each as defined below).

2. Termination of Supply Agreement. The Supply Agreement, and all rights,
representations, warranties, licenses, covenants, indemnitees and obligations
thereunder or that may be or come into existence as a result of, in connection
with or arising out of the execution, delivery, performance or non-performance
of the Supply Agreement (including, without limitation any rights,
representations, warranties, licenses, covenants, indemnitees or obligations
arising under applicable law and any rights, representations, warranties,
licenses, covenants, indemnitees or obligations that would otherwise survive the
termination of the Supply Agreement, whether under Section 22.7 thereof or
otherwise) are hereby terminated and of no further force or effect. After the
Effective Date, neither Avici nor Alcatel shall have any rights,
representations, warranties, licenses, covenants, indemnitees or obligations
(including, without limitation, any obligation to deliver or provide products or
services or to develop new features or any warranty obligations) under or in
connection with the Supply Agreement. For the avoidance of doubt, Alcatel, and
not Avici, shall be responsible for sourcing, purchasing, installing, providing
and maintaining the equipment, products, services and other deliverables
required under the Prime Contract in place of the equipment, products, services
and other deliverables previously provided or otherwise to have been provided
under the Supply Agreement. For the avoidance of doubt, the provisions of this
Section 2 shall not be construed to limit the express obligations of the Parties
under any provision of this Agreement, including, without limitation, Section 3.

3. Delivered Equipment; Transition Period. Prior to the Effective Date, Avici
has delivered under the Supply Agreement the equipment listed on Exhibit B (the
“Delivered Equipment”). During the period from the Effective Date until
August 15, 2007 (the “Transition Period”) Alcatel shall use the Delivered
Equipment, and shall permit the Delivered Equipment to be used, solely by
Alcatel and Customer under the Prime Contract as part of the transition by
Alcatel to substitute equipment in place of the Delivered Equipment. Alcatel
shall use best efforts to replace and remove the Delivered Equipment from use as
soon as reasonably practicable, but in any event Alcatel shall replace and
remove the Delivered Equipment from use by the end of the Transition Period.
Alcatel shall use its best efforts to cause the Delivered Equipment to be
returned to Avici in accordance with Exhibit B within thirty (30) days after the
date (such date, the “End Date”) that is the earlier of (i) the last day of the
Transition Period and (ii) the date on which the



--------------------------------------------------------------------------------

Delivered Equipment is physically removed from Customer’s network. From and
after the date the Delivered Equipment is returned to Avici, Avici shall be the
sole and exclusive owner of the Delivered Equipment and Alcatel shall cause
clear unencumbered title to the Delivered Equipment to be transferred to Avici
concurrent with the return of the Delivered Equipment. From the Effective Date
until the End Date, Avici shall repair or replace defective parts included in
the Delivered Equipment and provide Tier 3 maintenance problem solving and
support services for the Delivered Equipment, all in accordance with Avici’s
past practice with Alcatel and Avici’s customary procedures for repair and
replacement and Tier 3 maintenance problem solving and support services (except
that Avici will not have an Avici representative in Turkey to assist Alcatel),
recognizing that the Delivered Equipment is to be replaced in its entirety by
Alcatel with substitute equipment. Avici shall have no other obligations or
responsibilities with respect to any of the Delivered Equipment, including,
without limitation, the performance or failure thereof, and Avici disclaims and
Alcatel waives all express and implied warranties and other obligations of Avici
with respect to the Delivered Equipment. After the End Date, Alcatel shall not
make any use of, and Alcatel shall not allow Customer to make any use of, any of
the Delivered Equipment for any purpose and, until returned to Avici, Alcatel
shall store or cause the Delivered Equipment to be stored in a safe location
without use.

4. Licensed Materials; Confidentiality.

(a) Avici grants Alcatel a personal, non-exclusive and non-transferable license
(without the right to grant sublicenses) to use Licensed Materials prior to the
End Date only in connection with the Delivered Equipment, and such license shall
terminate automatically on the End Date. NO TITLE OR OTHER OWNERSHIP RIGHTS IN
INTELLECTUAL PROPERTY OR OTHERWISE IN THE LICENSED MATERIAL OR ANY COPY THEREOF
SHALL PASS TO ALCATEL UNDER THIS AGREEMENT OR AS A RESULT OF ANY PERFORMANCE
UNDER THIS AGREEMENT. Alcatel agrees not to: (i) reverse engineer, decompile or
disassemble the Licensed Materials or (ii) otherwise attempt to learn the source
code, structure, algorithms or ideas underlying the Licensed Materials. All
Licensed Materials, and all copies thereof, including translations,
compilations, derivative works and partial copies, are and shall at all times
remain the property of Avici or its licensors. On the End Date, Alcatel shall
return to Avici all Licensed Materials, and all copies thereof, including
translations, compilations, derivative works and partial copies in the
possession of Alcatel, its subcontractors or Customer (collectively, the
“Returned Licensed Materials”) or, to the extent return is not reasonably
practicable, destroy or cause to be destroyed all Returned Licensed Materials
for which return is not reasonably practicable. Alcatel shall send a written
certification to Avici, together with the returned items, that all Returned
Licensed Materials have been so returned or destroyed as required by this
Section (the “Licensed Materials Certification”).

(b) Each Party shall use the same level of care to avoid unauthorized
disclosure, publication or dissemination of the other Party’s confidential or
proprietary information as it uses to protect its own confidential or
proprietary information (but not less than reasonable care). The existence and
terms of this Agreement shall not be deemed confidential, provided that neither
Party shall disclose the content of Exhibit A except to the extent such Party
determines that such disclosure may be required by applicable law, including
applicable securities laws. Alcatel will endeavor to require that Customer
observe these confidentiality terms.

5. Mutual Release. As of the Payment Date (and regardless of whether or not the
Final Payment Date occurs) and again as of the Final Payment Date, each Party,
individually and on behalf of such Party’s affiliates and on behalf of the
directors, officers, agents, employees, partners, members, shareholders,
attorneys, legal representatives, subsidiaries, successors and assigns of such
Party and each of its affiliates, and expressly including, in the case of
Alcatel, on behalf of the Customer, its shareholders and affiliates, and any
other suppliers or subcontractors under the Prime Contract (collectively, the
“Releasing Parties”), releases and agrees to indemnify and hold harmless the
other Party and such other Party’s affiliates and the directors, officers,
agents, employees, partners, members, shareholders, attorneys, legal
representatives, subsidiaries, successors and assigns of such other Party and
each of its affiliates (collectively, the “Released Parties”) from and against
any and all claims, demands, rights, actions or causes of action, liabilities,
damages, losses, obligations, judgments, suits, matters and issues of any kind
or nature whatsoever, whether known or unknown, contingent or absolute,
suspected or unsuspected, disclosed or undisclosed, hidden or concealed, matured
or unmatured, (collectively, “Claims”) that any of the Releasing Parties may
have against any Released Party whether arising prior to, on or after the
applicable date as of which this mutual release is being given, whether
individual, class, derivative, statutory, representative, legal, equitable or
any other type or in any other capacity, in each case resulting from, in
connection with or arising from the execution, delivery, performance or
non-performance of the Supply Agreement, any agreement or document executed in
connection therewith or related thereto, including, without limitation, the
Tender, Avici’s responses to the Tender, the MoU, and the Prime Contract, any
discussions in connection therewith or related thereto or the business
relationship between the Parties (the “Released Claims”), excluding only from
the scope of this mutual release that is given as of the Payment Date, but not
excluded from the scope of this mutual release that is given as of the Final
Payment Date, claims for specific performance of this Agreement and excluding in
all cases from the scope of this mutual release Claims under section 4 or 5. For
the avoidance of doubt, from and after the Payment Date, the only rights and
obligations that shall exist between any of the Releasing Parties, on the one
hand, and any of the Released Parties, on the other hand, are the rights and
obligations between the Parties expressly provided under this Agreement, each
Party expressly releasing and waiving all others on behalf of itself and its
other Releasing Parties. On the Final Payment Date, each Party shall be deemed
to have reaffirmed the foregoing mutual release, as of the Final Payment Date,
but without the exclusion from the Released Claims of Claims resulting from, in
connection with or arising from the rights and obligations under this Agreement
(other than Claims under Section 4 or 5 which shall survive the Final Payment
Date), and all such previously excluded Claims (other than Claims under
Section 4 or 5) shall thereafter be included in the Released Claims.



--------------------------------------------------------------------------------

6. Notices; Amendments; Assignment. Any notice given under this Agreement must
be in writing and shall be deemed effective when received by the intended
recipient Party at the address of such Party first written above. Any amendment
or waiver of any provision of this Agreement shall only be effective if in
writing and signed by both Parties. If either Party fails to enforce any term of
this Agreement, failure to enforce on that occasion shall not prevent
enforcement on any other occasion. This Agreement may not be assigned by either
Party without the prior written consent of the other Party, provided that such
consent shall not be required in the event of an assignment of this Agreement as
part of the sale or transfer of all or substantially all of the assets or
business of the assigning Party that relate to this Agreement. This Agreement
shall inure to the benefit of and shall be binding on each Party and their
respective successors and permitted assigns.

7. Limitation on Liability. NEITHER ALCATEL NOR AVICI SHALL HAVE ANY LIABILITY
FOR INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES RESULTING FROM THIS
AGREEMENT. IN NO EVENT, EXCEPT FOR ALCATEL’S INFRINGEMENT OF AVICI’S
INTELLECTUAL PROPERTY AND EXCEPT FOR OBLIGATIONS UNDER SECTION 5, SHALL EITHER
PARTY’S DAMAGES RECOVERABLE FOR ANY CAUSE WHATSOEVER EXCEED IN THE AGGREGATE AN
AMOUNT EQUAL TO THE SECOND PAYMENT AMOUNT SPECIFIED ON EXHIBIT A.

8. Governing Law; Dispute Resolution; Controlling Language. This Agreement shall
be governed by and construed in accordance with the laws of Switzerland,
excluding any laws regarding conflict or choice of laws. Any dispute under this
Agreement shall be resolved by binding arbitration under the ICC Rules, with a
single arbitrator who shall be an attorney. The arbitration shall be conducted
in English and the place of arbitration will be Geneva, Switzerland. The
arbitrators will not make any decision inconsistent with the terms and
conditions of this Agreement. The award of the arbitrators shall be binding and
enforceable. Each Party shall bear its internal expenses and its attorneys fees
and expenses of such arbitration, provided that if a Releasing Party asserts a
Claim against a Released Party that the arbitrator determines to have been
released by such Releasing Party in this Agreement, then such Releasing Party
asserting such Claim shall bear all costs of the arbitration, including the
internal expenses and attorneys fees and expenses of the Released Parties. This
English version of this Agreement shall be controlling for all purposes
notwithstanding any translation into other languages.

IN WITNESS WHEREOF duly authorized representatives of the parties have executed
this Resolution Agreement.

 

SIGNED for and on behalf of:     Signed for and on behalf of: Avici Systems Inc.
    Alcatel Teletas Telekomunikasyon (by its authorized officer)     Endustri
A.S.     (by its authorized officer) By:   /s/    JO-ANN MENDLES             By:
  /s/    LUTFI YENEL        